[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM RE: MOTION TO WITHDRAW AS COUNSEL ON APPEAL
Counsel for the defendant. Leroy Rowley, has moved for permission to withdraw his appearance on the basis that an appeal in this case would be wholly frivolous. Reference is made to the Report filed by Attorney Conrad O. Seifert dated December 15, 1997 in support of his motion. Thereafter the defendant filed a Motion for Appointment of Counsel on Appeal and a Motion for Extension of Time both of which were dated January 15, 1998, but filed on February 23, 1998.
Thereafter the defendant was present in court on February 25, 1998, whereupon the proceeding was explained to him by this court and additional time was granted for him to file any relevant supplemental information relevant to the issue of his appeal. The defendant has not filed any supplemental memorandum or future information related to the merits of an appeal of his case.
Having reviewed the Report and all the trial transcripts, this court finds that the appeal would be wholly frivolous and therefore grants the motion to withdraw and files the following memorandum as required by Connecticut Practice Book § 43-36.
 NATURE OF PROCEEDINGS AND STATEMENT OF FACTS
The Defendant, Leroy Rowley, was charged with one count of sexual assault, first degree, in violation of Connecticut General Statutes § 53a-70.
The Defendant was represented in pre-trial and trial CT Page 8422 proceedings by the Public Defender's office, Part A, Bridgeport, Judicial District of Fairfield. At trial he was specifically represented by Public Defender, David Abbamonte. The Defendant was tried by a jury and found guilty on march 14, 1997. He was sentenced to 15 years, execution suspended after 10 years served. He is serving this sentence at the maximum security prison in Cheshire.
 ARGUMENT AND CONCLUSIONS
The appeal raised five issues.
1. Whether the Court erred in certain of its evidentiary rulings?
2. Whether the Court erred in its use of alternative jurors as regular jurors?
3. Whether the Court erred in serving the failure to appear count after the jury had been selected?
4. Whether the Court erred in certain of its instructions to the jury?
5. Such other errors as may become apparent upon a review of the transcript in this case.
This court thoroughly reviewed each of these proposed issues in conjunction with the relevant portions of the trial transcripts and agrees with the conclusion of counsel that these preliminary proposed issues are not legally supportable and do not give rise to any valid and legitimate appealable issue.
Additionally, this court has read the entire trial transcript and finds no other possible grounds for appeal. Having done so, this court concludes that there is no non frivolous issue for appeal and the Motion to Withdraw as Counsel is granted.
Ronan, Judge